Citation Nr: 0422864	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II (due to exposure to heavy metals and toxins in service).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from January 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

A hearing was held in March 2004 before the undersigned at 
the MROC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who 
is rendering the determination in this case.  The transcript 
is associated with the claims folders.

The appeal is REMANDED to the MROC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folders fails to reveal notice from the 
MROC to the veteran that complies with VCAA notice 
requirements.  The August 2002 VCAA letter failed to explain 
the following:  1) what evidence is needed to substantiate 
the claim, if any, 2) which portion of that evidence, if any, 
the veteran has the responsibility to provide, and 3) which 
portion of that evidence, if any, the VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the MROC is required in order to correct this deficiency.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records.  38 U.S.C.A. § 5103A(c)(2) (West 
2002). 

During the March 2004 Board hearing the veteran testified 
that he was receiving ongoing VA treatment for his diabetes 
at the VA Medical Centers (VAMCs) in Wichita and Topeka.  
However, the claims folders contain only VA treatment records 
dated in August 1974 through January 1997.  The Board is of 
the opinion that it is likely that there are further 
treatment records available from Wichita and Topeka regarding 
the veteran's treatment there, which might be helpful in the 
adjudication of the veteran's claim.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
relevant treatment records from the identified VA facilities.

VA is also required to assist the veteran in obtaining all 
relevant private records adequately identified by the 
claimant with proper authorization for their receipt.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  Correspondence dated 
in August 2003 from M.S., the veteran's private counselor, 
indicates that the veteran approached him in the fall of 1974 
with concerns regarding his health and the possibility of 
heavy metal poisoning.  After providing a detailed history of 
in service exposure, Mr. M.S. reported that testing of the 
veteran performed at that time showed high levels of heavy 
metals.  Mr. M.S. mentioned that he had consulted with 
H.D.R., M.D., a clinical psychiatrist located in Wichita, 
about the veteran's case.  Dr. H.D.R. apparently performed 
additional testing on the veteran.  Based on the foregoing, 
Mr. M.S. concluded that the veteran's exposure in service 
adversely affected his health, to include causing the 
diabetes mellitus.  The Board notes, however, that Mr. M.S.'s 
August 2003 statement is not supported by actual records of 
the testing done in 1974, or by any other evidence.    

It appears that VA never advised the veteran of the relevance 
of evidence that may support Mr. M.S.'s statement to his 
appeal or made any effort to obtain such evidence.  A remand 
is required so that VA may provide notice to the veteran and 
attempt to obtain evidence supporting Mr. M.S.'s statement.  
In addition to requesting additional supportive evidence, the 
MROC should afford Mr. M.S. the opportunity to supplement his 
statement and further explain the basis for stating that the 
veteran's diabetes was caused by his exposure to heavy metals 
in service.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Finally, the VCAA provides that VA has a duty to assist a 
claimant in obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  Given the private medical 
opinion submitted by Mr. M.S. on the veteran's behalf and the 
uncertainty as to the etiology of his diabetes, on remand he 
should also be afforded an appropriate VA examination to 
resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Medical expertise informed by full review of the 
history and appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The MROC should notify the veteran 
and his representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.


?	Within this letter the MROC should 
inform the veteran of the necessity 
of obtaining any and all supporting 
evidence used by Mr. M.S. in 
drafting his August 2003 letter and 
inform the veteran that he may 
submit these records himself or 
authorize VA to obtain them on his 
behalf.  The MROC must also include 
a Release and Authorization form so 
that the MROC has the authority to 
obtain these records.  The veteran 
should be asked to attempt to 
provide a current address for Dr. 
H.D.R., and/or copies of any records 
from Dr. H.D.R. (who apparently 
tested the veteran in consultation 
with Mr. M.S.).

2.  Once the MROC receives the signed 
Release and Authorization form from the 
veteran, the MROC must then request all 
evidence supporting Mr. M.S.'s August 
2003 statement.  If these records are 
unobtainable, Mr. M.S. should be 
instructed to explain in detail the basis 
for his August 2003 statement that the 
veteran's diabetes was caused by exposure 
to toxic metals while in service.  

3.  The MROC must then attempt to obtain 
copies of all records, both outpatient 
and in-patient, from the Wichita and 
Topeka VAMCs, for the veteran's treatment 
from January 2000 to the present.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folders.

4.  After the development described above 
has been completed, the MROC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
etiology of his diabetes mellitus, type 
II.  The claims folders must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folders were 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically review Mr. 
M.S.'s August 2003 statement (which is 
marked with a green tab on the right hand 
side of Volume I of the claims files) and 
give an opinion as to whether or not it 
is at least as likely as not that the 
veteran's diabetes mellitus, type II, was 
caused by exposure to heavy metals and 
other toxins, especially cadmium, while 
in the service.

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

5.  After completing any additional 
necessary development, the MROC should 
readjudicate the appeal.  If the claim is 
still denied the MROC must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




